20 Mich. App. 573 (1969)
174 N.W.2d 292
RHULE
v.
ARMSTRONG
Docket No. 6,943.
Michigan Court of Appeals.
Decided December 8, 1969.
Leave to appeal granted July 1, 1970.
Cicinelli, Mossner, Majoros, Harrigan & Alexander, for plaintiff.
Cook, Nash, Deibel & Borrello, for defendant.
*574 Before: J.H. GILLIS, P.J., and McGREGOR and QUINN, JJ.
Leave to appeal granted July 1, 1970. See 383 Mich 800.
PER CURIAM.
April 17, 1965, plaintiff's decedent fell down a flight of stairs in defendant's place of business and died the next day from the injuries received. July 16, 1968, an administrator of decedent's estate was appointed and by order of the same date, the administrator was authorized to bring this wrongful death action pursuant to CLS 1961 § 600.2922 (Stat Ann 1962 Rev § 27A.2922).
July 22, 1968, the action was filed. August 9, 1968, defendant moved for accelerated judgment, GCR 1963, 116.1(5), contending the action was barred by the statute of limitations. After oral argument, briefs were filed, and on January 28, 1969, defendant's motion was granted and judgment entered for defendant.
On appeal, plaintiff contends the three-year statute of limitations does not apply, and, if it does, it is extended for two years by MCLA § 600.5852 (Stat Ann 1962 Rev § 27A.5852).
MCLA § 600.5805 (Stat Ann 1962 Rev § 27A.5805), the three-year statute of limitations, applies to wrongful death actions. Coury v. General Motors Corporation (1965), 376 Mich 248; Kushmaul v. Consumers Power Company (1966), 3 Mich App 626.
MCLA § 600.5852 applies to an action which survives by law. An action for wrongful death does not survive by law, it is created by law. Coury, supra.
Affirmed with costs to defendant.